DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the communications filed on 09/27/2021, concerning Application No. 16/826,547. The amendments to the specification, the drawings, and the claims filed on 09/27/2021 are acknowledged. Presently, Claims 1, 3-9, and 12-15 remain pending, with Claims 2 and 10-11 canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. KR10-2019-0038284, filed on 04/02/2019, and in parent Application No. KR10-2019-0068021, filed on 06/10/2019.

Drawings
The drawings were received on 09/27/2021. These drawings are acceptable.

Claim Objections
Claims 1, 7-9, and 12-13 are objected to because of the following informalities: 
In the currently amended Claim 1, line 7, the limitation “the user” should be changed to “a
In the currently amended Claim 7, lines 9-10, the limitation “the first arm and second arm” should be changed to “the first arm and the second arm”;
In the currently amended Claim 8, line 4, the limitation “a third sensor” should be changed to “the third sensor” because the limitation “a third sensor” is previously claimed in Claim 1;
In the currently amended Claim 9, lines 5-13, the limitation “determining a position of the table by a second sensor; detecting a gesture of a user by a third sensor; determining a first position of the table based on a detection result of the second sensor: and moving the table based on a change of the detected mounting state and a-the position of the table, wherein the moving comprises: moving the table from the first position to a second position based on the gesture of the user” should be changed to “determining a first position of the table based on a detection result of a second sensor; detecting a gesture of a user by a third sensor; from the first position to a second position based on a change of the detected mounting state, first position of the table, and the gesture of the user 
In the currently amended Claim 12, line 4, the limitation “second position” should be changed to “the
In the currently amended Claim 13, line 5, the limitation “wherein the moving comprises” should be changed to “wherein the moving further comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an end of the imaging sequence" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 5 do not recite the limitation “an imaging sequence” before recited as "the imaging sequence" in lines 3-4 of Claim 5. Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018/056651 A1, cited in the Applicant’s IDS filed 11/19/2020, a copy of which was provided by the Applicant on 11/19/2020, an English machine translation of which is provided by the Examiner and herein used for citation, hereinafter Park) in view of Swan et al. (US 2019/0380676 A1, with effectively filed date 06/19/2018, hereinafter Swan).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 1, Park discloses (Figs. 1-10C) an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising: 
a table (probe holder 330 of ultrasound diagnosis apparatus 30) configured to mount at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Fig. 2 with Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310” and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”); 
a first sensor (probe detection unit 331) configured to detect a type information of the at least one probe (310) and a mounting state of the at least one probe (310) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); 
a driver (driving unit 50) configured to generate a driving force for moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated”); 
a second sensor (second sensor unit 522) configured to detect a position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”); 
a user input device (input unit 270) configured to detect an input of a user (see, e.g., Para. [61], lines 1-4, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position… the user input includes an input for manipulating a button, a keypad, a mouse, a trackball, a jog switch, a knob, etc., an input for touching a touchpad or a touch screen, a voice input, a motion input, biometric information input, etc. can be done, but is not limited thereto” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1”, where the input of the user corresponds to the disclosed touch-based input from the user by using a button, keypad, touchpad, etc.); and
controller/control unit 250) configured to control the driver (50) (see, e.g., Para. [87], lines 2-4, “The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”) based on detection results of the first sensor (331) (see, e.g., Fig. 1, where the probe detection unit 331 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 based on the information/results received from the probe detection unit 331) and the second sensor (522) (see, e.g., Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522),
wherein the controller (250) is configured to determine a first position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) based on a detection result of the second sensor (522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”; further see, e.g., Para. [87], lines 2-4, with Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522) and move the table (probe holder 330 of ultrasound diagnosis apparatus 30) from the first position to a second position based on a detection result of the user input device (270) (see, e.g., Para. [61], lines 1-4, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position… the user input includes an input for manipulating a button, a keypad, a mouse, a trackball, a jog switch, a knob, etc., an input for touching a touchpad or a touch screen, a voice input, a motion input, biometric information input, etc. can be done, but is not limited thereto” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1” and Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20 , the ultrasound diagnosis apparatus 30, and the chair unit 40 according to a control signal from the control unit 250” and Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”, where the claimed table corresponds to the probe holder 330, which is disclosed to be within the ultrasound diagnosis apparatus 30, and where the disclosed ultrasound diagnosis apparatus 30 can be controlled/moved/repositioned according to the control signal from the input unit 270 that is received as touch-based input from the user by using a button, keypad, touchpad, etc.).
Park does not explicitly disclose a third sensor configured to detect specifically a gesture of a user, wherein the controller is configured to move the table from the first position to the second position specifically based on a detection result of the third sensor.
However, in the same field of endeavor of ultrasound imaging systems, Swan discloses (Figs. 1-2) an ultrasound diagnostic apparatus (system 100) comprising: a third sensor (operator inputs 230) configured to detect a gesture of the user, wherein the third sensor (230) is a user input device (see, e.g., Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such as keys, buttons, knobs, a microphone to receive voice commands, a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”, where the operator inputs 230 may be a camera to capture gestures of the operator/user). In a case where the third sensor/operator input 230/camera of Swan (which can detect a gesture of the user) is provided in place of the user input device/input unit 270 of Park, then the controller of Park would be able to move the table of Park from the first position to the second position based on the gesture detected by the third sensor/operator input 230/camera of Swan, instead of moving the table based on the touch-based input from the user input device/input unit 270 of Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus of Park by substituting the user input device of Park with a camera, wherein the input is received as a gesture via the camera, as disclosed by Swan, as the substitution of one known user input for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out the substitution and the results are reasonably predictable as a successful receiving of user input would be expected. Further, Swan discloses that a camera to capture gestures is a known alternative to touch screen controls. One of ordinary skill in the art would have also been motivated to make this modification in order to make the apparatus easier to use by allowing for adjustment of settings in situations where the user has no free hands, as recognized by Swan (see, e.g., Para. [0003], lines 4-6, “during some needle procedures, where the care provider cannot stop mid procedure or has no free hands to control the system” and Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such… a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”). 

Figs. 1-10C) the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) further comprising: 
a display (display unit 240) configured to output an ultrasound image (see, e.g., Para. [55], lines 1-2, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1. The display unit 240 may include one or a plurality of display devices”) and an interface (see, e.g., Para. [55], lines 2-3, “a first display device for a user… the display device may be implemented as a touch screen in combination with a touch panel”), 
wherein the controller (controller/control unit 250) is configured to: 
determine whether or not the mounting state of the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) mounted on the table (probe holder 330 of ultrasound diagnosis apparatus 30) is changed based on a detection result of the first sensor (probe detection unit 331) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”) and 
display the mounting state and the type information of the at least one probe (310) whose mounting state has been changed on the display (240) (see, e.g., Para. [55], line 1, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1”, where the disclosed various information processed by the controller 250 of the medical diagnosis apparatus 1 to be displayed includes the mounting state and type information of the probe 310, as described above).

Figs. 1-10C) wherein the controller (controller/control unit 250) is configured to: 
stop moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) for a preset time after the mounting state of the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed (see, e.g., Para. [66], lines 4-5, “when it is detected by the probe detection unit 331 that the ultrasound probe 310 is mounted on the probe holder 330 for a predetermined period of time, for example, 60 seconds or more, it indicates that the diagnosis of the subject has been completed”) and 
move the table (330) from the second position to a third position based on the preset time (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”) and the detection result of the first sensor (probe detection unit 331) (see, e.g., Para. [66], line 1, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330” and Fig. 1, where the probe detection unit 331 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 to further move the probe holder/table 330 based on the information/results received from the probe detection unit 331).

Regarding Claim 5, Park modified by Swan discloses the ultrasound diagnostic apparatus of Claim 1. Park further discloses (Figs. 1-10C) wherein the controller (controller/control unit 250) is configured to: 
determine the position of the table (probe holder 330 of ultrasound diagnosis apparatus 30) through the second sensor (second sensor unit 522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”) based on a user input command regarding an end of the imaging sequence (Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1” and Para. [106], lines 1-5, “when the diagnosis of the subject by the user is completed, diagnosis completion information is input… the diagnosis completion information may be directly input by the user using the input unit 270”) and 
move the table (330) from the determined position of the table (330) to a reference position (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated” and Para. [107], lines 1-2, “when diagnosis completion information is input, the chair unit 400, the diagnosis unit 20, and the ultrasound diagnosis apparatus 30 are transformed from the diagnosis state to the initial state according to the control signal generated by the controller 250”, where the disclosed diagnosis state corresponds to the claimed position determined at the end of the imaging sequence, and where the disclosed initial state corresponds to the claimed reference position).

Regarding Claim 6, Park modified by Swan discloses the ultrasound diagnostic apparatus of Claim 1. Park further discloses (Figs. 1-10C) wherein the first sensor (probe detection unit 331) comprises at least one probe fixture provided in the table (probe holder 330 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [66], lines 1-2, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330. The probe detection unit 331 may be disposed on one or more inner wall surfaces of the probe holder 330”) or at least one of a magnetic sensor, a metal sensor or an RF sensor provided inside the table (330) (see, e.g., Para. [66], lines 1-3, “The probe detection unit 331 may be disposed on one or more inner wall surfaces of the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”).

Regarding Claim 7, Park modified by Swan discloses the ultrasound diagnostic apparatus of Claim 1. Park further discloses (Figs. 1-10C) the ultrasound diagnostic apparatus (medical diagnosis apparatus 1) further comprising: 
a main body (body unit/main body 25) comprising a beam former (see, e.g., Para. [2], line 1, “The ultrasound diagnosis apparatus irradiates an ultrasound signal generated from a transducer of a probe to an object, receives information on a signal reflected from the object” and Para. [53], line 1, “image processing unit 230 for processing a received signal”) and a connector connected to the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [64], lines 1-5, “The ultrasound diagnosis apparatus 30 according to an embodiment may include an ultrasound probe 310 and an ultrasound transceiver 320 for transmitting and receiving ultrasound… the ultrasound probe 310 may be implemented integrally with the medical diagnostic apparatus 1 or may be implemented as a separate type connected to the medical diagnostic apparatus 1 by wire”); 
a first arm (first connection unit 21) configured to support an inputter (input unit 270 of diagnosis unit 20) and hinged to one side of the main body (25) to be rotatable (see, e.g., Para. [76], lines 1-2, “the first connection unit 21 connecting the diagnosis unit 20 and the body unit 25” and Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25” and Figs. 2 and 5a-5b, where the first connection unit 21 is shown to be connecting the diagnosis unit 20 to the main body 25 positioned under/behind the chair unit 400); and 
a second arm (second connection unit 31) configured to support the table (probe holder 330 of ultrasound diagnosis apparatus 30), hinged to the other side of the main body (25) (see, e.g., Para. [80], lines 1-2, “a second connection unit 31 connects the ultrasound diagnosis apparatus 30 and the main body 25” and Fig. 2, where the second connection unit 31 is shown to be connecting the apparatus 30 to the main body 25 positioned under/behind the chair unit 400), and rotatably coupled with respect to a first reference axis and a second reference axis (see, e.g., Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25”, and Para. [89], lines 1-3, “the diagnosis unit 20 according to an example may be connected to the body unit 25 by a first arm 2012 and a second arm 2015… the first arm 2012 is rotatably coupled to the body part 25 on an XY plane”, and Para. [92], lines 7-8, “the configuration of the second connection part 31 connecting the ultrasound diagnosis apparatus 30 and the main body 25 is substantially the same as that of the above-described first connection part 21”; further see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 8c, where the apparatus 30 is shown to be rotatable with respect to the X and Y axes), 
wherein the controller (controller/control unit 250) is configured to adjust a radius of rotation of the first arm (21) and the second arm (31) by adjusting the driver (driving unit 50) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30, and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated” and Para. [87], lines 2-4, “The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”).

Regarding Claim 8, Park modified by Swan discloses the ultrasound diagnostic apparatus of Claim 7. Park further discloses (Figs. 1-10C) wherein the second sensor (second sensor unit 522) is provided in the main body (body unit/main body 25) and comprises at least one of a hall sensor or a motor position sensor (see, e.g., Para. [78], lines 2-4, “the first sensor unit 512 includes a light source such as a light emitting diode (LED) and a photo diode, a photo transistor, or a photo resistor, for example. It may include an optical encoder having a light receiving unit or a magnetic encoder having a permanent magnet and a magnetic flux sensor such as a hall sensor or a magneto resistive sensor (MR sensor)” and Para. [80], lines 4-5, “the configuration of the second driving unit 520 [including the second sensor unit 522 of the second driving unit 520, as shown in Fig. 3] is substantially the same as that of the first driving unit 510 [including the first sensor unit 512 of the first driving unit 510, as shown in Fig. 3]”, where the first and second sensor units 512, 522 can both be at least one of a hall sensor or a motor position sensor because the configurations of the first and second driving units 510, 520 comprising the first and second sensor units 512, 522 are substantially the same), and wherein the user input device (input unit 270) is provided on the inputter (input unit 270 of diagnosis unit 20) and comprises a sensor for detecting an input of a user (see, e.g., Para. [61], lines 1-4, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position… the user input includes an input for manipulating a button, a keypad, a mouse, a trackball, a jog switch, a knob, etc., an input for touching a touchpad or a touch screen, a voice input, a motion input, biometric information input, etc. can be done, but is not limited thereto” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1”, where the input of the user corresponds to the disclosed touch-based input from the user by using a button, keypad, touchpad, etc.).
Park does not explicitly disclose a third sensor (as described above in the rejection of Claim 1), wherein the third sensor is provided inside the table or on the inputter and specifically comprises at least one of a camera module or an ultrasound sensor.
However, in the same field of endeavor of ultrasound imaging systems, Swan discloses (Figs. 1-2) wherein the third sensor (operator inputs 230) is provided on the inputter and comprises at least one of a camera module (see, e.g., Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such as keys, buttons, knobs, a microphone to receive voice commands, a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”, where the operator inputs 230 may be a camera to capture gestures of the operator/user) or an ultrasound sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic apparatus of Park by substituting the user input device of Park with a camera, wherein the input is received as a gesture via the camera, as disclosed by Swan, as the substitution of one known user input for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out the substitution and the results are reasonably predictable as a successful receiving of user input would be expected. Further, Swan discloses that a camera to capture gestures is a known alternative to touch screen controls. One of ordinary skill in the art would have also been motivated to make this modification in order to make the apparatus easier to use by allowing for adjustment of settings in situations where the user has no free hands, as recognized by Swan (see, e.g., Para. [0003], lines 4-6, “during some needle procedures, where the care provider cannot stop mid procedure or has no free hands to control the system” and Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such… a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”).

Regarding Claim 9, Park discloses (Figs. 1-10C) a control method (see, e.g., Para. [1], [93-97], and [103-107]) of an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising a table (probe holder 330 of ultrasound diagnosis apparatus 30) configured to mount at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Fig. 2 with Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310” and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”), comprising; 
detecting a type information of the at least one probe (310) and a mounting state of the at least one probe (310) by a first sensor (probe detection unit 331) (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); 
determining a position of the table (330) by a second sensor (second sensor unit 522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”); 
detecting an input of a user by a user input device (input unit 270) (see, e.g., Para. [61], lines 1-4, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position… the user input includes an input for manipulating a button, a keypad, a mouse, a trackball, a jog switch, a knob, etc., an input for touching a touchpad or a touch screen, a voice input, a motion input, biometric information input, etc. can be done, but is not limited thereto” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1”, where the input of the user corresponds to the disclosed touch-based input from the user by using a button, keypad, touchpad, etc.); 
determining a first position of the table (330) based on a detection result of the second sensor (522) (see, e.g., Para. [80], lines 2-4, “a second sensor unit capable of detecting a change in the position of the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2] that is changed according to the driving force generated by the second driving device 521”); and 
moving the table (330) (see, e.g., Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20, the ultrasound diagnosis apparatus 30 [including the probe holder 330 of ultrasound diagnosis apparatus 30, as shown in Fig. 2], and the chair unit 40 according to a control signal from the control unit 250. A driving force can be generated”) based on a change of the detected mounting state (see, e.g., Para. [66], lines 1-3 and Fig. 1, where the probe detection unit 331 that detects the mounting state of the probe 310 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 based on the information/results received from the probe detection unit 331) and the position of 330) (see, e.g., Para. [80], lines 2-4 and Fig. 1, where the driving unit 50 is shown to be coupled to the controller 250, and Fig. 3, where the second sensor unit 522 that detects the position of the probe holder 330 is shown to be within the driving unit 50, therefore the controller 250 can control the driving unit 50 based on the information received from the second sensor unit 522), 
wherein the moving comprises: moving the table (330) from the first position to a second position based on the input of the user (see, e.g., Para. [61], lines 1-4, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1. As an example, the user may input… an operation signal for adjusting the position… the user input includes an input for manipulating a button, a keypad, a mouse, a trackball, a jog switch, a knob, etc., an input for touching a touchpad or a touch screen, a voice input, a motion input, biometric information input, etc. can be done, but is not limited thereto” and Para. [63], line 3, “the controller 250 may receive a control signal from the input unit 270 or an external device to control the operation of the medical diagnosis apparatus 1” and Para. [71], lines 1-2, “the driving unit 50 according to an exemplary embodiment may move and deform the diagnosis unit 20 , the ultrasound diagnosis apparatus 30, and the chair unit 40 according to a control signal from the control unit 250” and Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”, where the claimed table corresponds to the probe holder 330, which is disclosed to be within the ultrasound diagnosis apparatus 30, and where the disclosed ultrasound diagnosis apparatus 30 can be controlled/moved/repositioned according to the control signal from the input unit 270 that is received as touch-based input from the user by using a button, keypad, touchpad, etc.).
Park does not explicitly disclose detecting a gesture of a user by a third sensor, wherein the moving comprises: moving the table from the first position to the second position specifically based on the gesture of the user.
Figs. 1-2) detecting a gesture of a user by a third sensor (operator inputs 230), wherein the third sensor (230) is a user input device (see, e.g., Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such as keys, buttons, knobs, a microphone to receive voice commands, a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”, where the operator inputs 230 may be a camera to capture gestures of the operator/user). In a case where the third sensor/operator input 230/camera of Swan (which can detect a gesture of the user) is provided in place of the user input device/input unit 270 of Park, then the controller of Park would be able to move the table of Park from the first position to the second position based on the gesture detected by the third sensor/operator input 230/camera of Swan, instead of moving the table based on the touch-based input from the user input device/input unit 270 of Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Park by substituting the user input device of Park with a camera, wherein the input is received as a gesture via the camera, as disclosed by Swan, as the substitution of one known user input for another yields predictable results to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out the substitution and the results are reasonably predictable as a successful receiving of user input would be expected. Further, Swan discloses that a camera to capture gestures is a known alternative to touch screen controls. One of ordinary skill in the art would have also been motivated to make this modification in order to make the apparatus easier to use by allowing for adjustment of settings in situations where the user has no free hands, as recognized by Swan (see, e.g., Para. [0003], lines 4-6, “during some needle procedures, where the care provider cannot stop mid procedure or has no free hands to control the system” and Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such… a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”).

Regarding Claim 12, Park modified by Swan discloses the control method of Claim 9. Park further discloses (Figs. 1-10C) the control method (see, e.g., Para. [1], [93-97], and [103-107]) further comprising: 
determining whether or not the mounting state of the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed after the table (probe holder 330 of ultrasound diagnosis apparatus 30) is moved to the second position (see, e.g., Para. [66], lines 1-3, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330… the probe detecting unit 331 may be a weight sensor for detecting the weight of the ultrasonic probe 310, a piezoelectric sensor or a micro switch pressed by the ultrasonic probe 310, an optical sensor, or the like”); and 
displaying the mounting state and the type information of the at least one probe (310) whose mounting state has been changed on a display (display unit 240) (see, e.g., Para. [55], line 1, “The display unit 240 may display the generated ultrasound image and various information processed by the medical diagnosis apparatus 1”, where the disclosed various information processed by the controller 250 of the medical diagnosis apparatus 1 to be displayed includes the mounting state and type information of the probe 310).

Figs. 1-10C) the control method (see, e.g., Para. [1], [93-97], and [103-107]) further comprising: 
stopping moving the table (probe holder 330 of ultrasound diagnosis apparatus 30) for a preset time after the mounting state of the at least one probe (ultrasound probe 310 of ultrasound diagnosis apparatus 30) is changed (see, e.g., Para. [66], lines 4-5, “when it is detected by the probe detection unit 331 that the ultrasound probe 310 is mounted on the probe holder 330 for a predetermined period of time, for example, 60 seconds or more, it indicates that the diagnosis of the subject has been completed”), 
wherein the moving comprises: moving the table (330) from the second position to a third position based on the preset time (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”) and the change in the mounting state of the at least one probe (310) (see, e.g., Para. [66], line 1, “The probe holder 330 may further include a probe detection unit 331 that detects whether the ultrasound probe 310 is mounted on the probe holder 330” and Fig. 1, where the probe detection unit 331 that detects the change in the mounting state of the probe 310 is shown to be coupled to the driving unit 50 and the controller 250, therefore the controller 250 can control the driving unit 50 to further move the probe holder/table 330 based on the information/results received from the probe detection unit 331).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO 2018/056651 A1, cited in the Applicant’s IDS filed 11/19/2020, a copy of which was provided by the Applicant on 11/19/2020, an English machine translation of which is provided by the Examiner and herein used for citation, hereinafter Park) in view of Barnes (US 2016/0272098 A1, previously cited by the Examiner on 06/25/2021, hereinafter Barnes).
The applied reference Park has a common assignee with the instant application. However, based upon the earlier public availability date of the applied reference, it constitutes prior art under 35 U.S.C. 102(a)(1) because the public availability date of the applied reference is outside of the one-year grace period.

Regarding Claim 14, Park discloses (Figs. 1-10C) an ultrasound diagnostic apparatus (medical diagnosis apparatus 1) (see, e.g., Para. [1] and [52]) comprising: 
a main body (body unit/main body 25) (see, e.g., Para. [52], lines 1-2, “a medical diagnosis apparatus 1 according to an exemplary embodiment includes an ultrasound diagnosis apparatus 30 including an ultrasound transceiver, [and] a body unit 25”); 
an inputter (input unit 270 of diagnosis unit 20) (see, e.g., Para. [61], line 1, “The input unit 270 may receive a user input for controlling the medical diagnosis apparatus 1”) rotatable by a first arm (first connection unit 21) hinged to one side of the main body (25) (see, e.g., Para. [76], lines 1-2, “the first connection unit 21 connecting the diagnosis unit 20 and the body unit 25” and Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25” and Figs. 2 and 5a-5b, where the first connection unit 21 is shown to be connecting the diagnosis unit 20 to the main body 25 positioned under/behind the chair unit 400); 
a table (probe holder 330 of ultrasound diagnosis apparatus 30) on which a plurality of probes (ultrasound probe 310 of ultrasound diagnosis apparatus 30) (see, e.g., Para. [64], lines 5-6, “the medical diagnosis apparatus 1 may include one or a plurality of ultrasound probes 310”) are mounted (see, e.g., Fig. 2 and Para. [65], line 1, “The ultrasound diagnosis apparatus 30 according to an embodiment may further include a probe holder 330 on which the ultrasound probe 310 is mounted”) and rotatable by a second arm (second connection unit 31) hinged to the other side of the main body (25) (see, e.g., Para. [80], lines 1-2, “a second connection unit 31 connects the ultrasound diagnosis apparatus 30 and the main body 25” and Fig. 2, where the second connection unit 31 is shown to be connecting the apparatus 30 to the main body 25 positioned under/behind the chair unit 400; further see, e.g., Para. [88], line 1, “the first connection part 21 is a first coupling part 2010 coupled to be rotatable based on the first rotation shaft 2011 coupled to the body part 25”, and Para. [89], lines 1-3, “the diagnosis unit 20 according to an example may be connected to the body unit 25 by a first arm 2012 and a second arm 2015… the first arm 2012 is rotatably coupled to the body part 25 on an XY plane”, and Para. [92], lines 7-8, “the configuration of the second connection part 31 connecting the ultrasound diagnosis apparatus 30 and the main body 25 is substantially the same as that of the above-described first connection part 21”; further see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 8c, where the apparatus 30 is shown to be rotatable with respect to the X and Y axes); and 
a device connecting the second arm (31) and the main body (25) (see, e.g., Fig. 4b, where the configuration of the second connection unit 31 is shown to be substantially the same as the configuration of the first connection part 21, and Fig. 5a, where the connection point between the main body 25 and the first connection part 21, which is synonymous with the second connection part 31 of the apparatus 30 in terms of configuration, is comprised of arms 2012, 2015 and coupling parts 2014, 2016, which all correspond (in conjunction with the driving unit 50 and control unit 250) to the claimed device operable to connect and move the apparatus 30 and arm/connection part 31), and moving the table (330) (see, e.g., Fig. 4b, where the apparatus 30 is shown to be connected to the main body 25 by the connection part 31, and Fig. 8c, where the apparatus 30, including the probe holder 330 of ultrasound diagnosis apparatus 30, is shown to be operable to move/rotate due to the connection of the arm/connection part 31; further see, e.g., Para. [87], lines 1-4, “the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 according to an exemplary embodiment may be moved to a specific position according to a diagnosis state. The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”), 
wherein the device is configured to move the table (330) to a new position (see, e.g., Para. [87], lines 1-4, “the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 according to an exemplary embodiment may be moved to a specific position according to a diagnosis state. The driving unit 50 illustrated in FIG. 1 generates a driving force according to a control signal received from the control unit 250 and transmits it to the first connection unit 21 and the second connection unit 31 implemented in the form of a plurality of link units. Accordingly, the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 may be automatically disposed at a predetermined diagnosis position corresponding to each diagnosis state”) based on a preset angle (see, e.g., Para. [73], lines 3-4, “the positions of the diagnosis unit 20 and the ultrasound diagnosis apparatus 30 used by the user may be changed according to preset information to improve user convenience”).
Park does not disclose the ultrasound diagnostic apparatus specifically comprising a regression device connecting the second arm and the main body, and moving the table, wherein the regression device is configured to use an elastic force of a torsion spring or a tension spring to move the table to a new position based on an angle of the table rotated by an external force and a preset angle.
However, in the same field of endeavor of table apparatuses with articulating arms, Barnes discloses (Figs. 1-6) an apparatus (apparatus 1) (see, e.g., Fig. 1 and Para. [0044-0045]) comprising: 
centre console 5) (see, e.g., Fig. 1 and Para. [0044-0045]);
a table (table 3) (see, e.g., Fig. 1 and Para. [0048], lines 1-2, “The table 3 has a working surface S which is substantially planar”, therefore the table 3 is operable to place or mount a plurality of objects on) rotatable by an arm (extendable arm 11 including support arms 17, 19) hinged to the one side of the main body (5) (see, e.g., Fig. 1 and Para. [0045], lines 1-3, “the table 3 is mounted to an extendable arm 11. The extendable arm 11 is rotatably mounted to the centre console” and Abstract, lines 6-8, “A table (3) is mounted to the carrier member (19) and is pivotable between a first position suitable for stowage and a second position suitable for use”); and 
a regression device (biasing mechanism 23 within support arm 19) connecting the arm (11, 17, 19) and the main body (5) (see, e.g., Figs. 1, 3A-3B, and 5), and moving the table (3) (see, e.g., Para. [0048], lines 3-6, “a biasing mechanism 23 is provided in the support arm 19 to deliver a mechanical force to assist the user when lifting the table 3 and the carrier member 19 relative to the support arm 17” and Para. [0052], lines 3-5, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)” and Abstract, lines 8-10, “A biasing mechanism (23) is provided for biasing the carrier member (19) towards said extended position”), 
wherein the regression device (23) is configured to use an elastic force of a torsion spring or a tension spring to move the table (3) to a new position based on an angle of the table (3) rotated by an external force and a preset angle (see, e.g., Para. [0050], lines 1-15, “The pivoting coupling 27 is arranged such that the table 3 pivots over the support arm 17 when it is pivoted from said first position to said second position… The support arm 17 thereby provides additional support for the table 3 when it is deployed and may help avoid over-articulation of the pivoting coupling 27” and Para. [0052], lines 3-17, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)… As the carrier member 19 is lifted, the spring motor 37 drivingly rotates the lower toothed belt pinion 45 which drives the toothed belt 41 and applies a force to the toothed belt 41 which acts to lift the carrier member 19 and the table 3. The spring motor 37 is preloaded (wound) by the action of pushing the carrier member 19 back into its stowed position at the bottom of the support arm 17”, where the disclosed “action of pushing the carrier member 19 back into its stowed position” corresponds to the claimed external force moving the table to a position, and where the spring motor 37 of the biasing mechanism 23 becomes preloaded by that action, therefore if the table is released from the external/pushing force, the spring motor 37 of the biasing mechanism 23 can return the table 3 and carrier member 19 to its previous position, i.e., at the preset position angle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound diagnostic apparatus of Park by including a regression device connecting the second arm and the main body, and moving the table, wherein the regression device is configured to use an elastic force of a torsion spring or a tension spring to move the table to a new position based on an angle of the table rotated by an external force and a preset angle, as disclosed by Barnes. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a desired movement/position of the table, as recognized by Barnes (see, e.g., Abstract and Para. [0043-0052]). 

Regarding Claim 15, Park modified by Barnes discloses the ultrasound diagnostic apparatus of Claim 14. Park does not disclose wherein the regression device is configured to move the table to a reference position when the angle of the table rotated by the external force exceeds a predetermined angle.
However, in the same field of endeavor of table apparatuses with articulating arms, Barnes discloses (Figs. 1-6) an apparatus (apparatus 1) (see, e.g., Fig. 1 and Para. [0044-0045]), wherein the regression device (biasing mechanism 23) is configured to move the table (table 3) to a reference position when the angle of the table (3) rotated by the external force exceeds a predetermined angle see, e.g., Para. [0050], lines 1-15, “The pivoting coupling 27 is arranged such that the table 3 pivots over the support arm 17 when it is pivoted from said first position to said second position… The support arm 17 thereby provides additional support for the table 3 when it is deployed and may help avoid over-articulation of the pivoting coupling 27” and Para. [0052], lines 3-17, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)… As the carrier member 19 is lifted, the spring motor 37 drivingly rotates the lower toothed belt pinion 45 which drives the toothed belt 41 and applies a force to the toothed belt 41 which acts to lift the carrier member 19 and the table 3. The spring motor 37 is preloaded (wound) by the action of pushing the carrier member 19 back into its stowed position at the bottom of the support arm 17”, where the disclosed “action of pushing the carrier member 19 back into its stowed position” corresponds to the claimed external force rotating the table to a position, and where the spring motor 37 of the biasing mechanism 23 becomes preloaded by that action, and where the angle of the stowed position (i.e., the second position after the external force is applied) would exceed the angle of the previous position (i.e., an angle of the previous/reference position corresponds to the predetermined angle), therefore if the table is released from the external/pushing force at the second/stowed position without being locked in place, the spring motor 37 of the biasing mechanism 23 can return the table 3 and carrier member 19 to its previous position, i.e., at the reference position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the ultrasound diagnostic apparatus of Park modified by Barnes by including that the regression device is configured to move the table to a reference position when the angle of the table rotated by the external force exceeds a predetermined angle, as disclosed by Barnes. One of ordinary skill in the art would have been motivated to make this modification in order to achieve a desired movement/position of the table, as recognized by Barnes (see, e.g., Abstract and Para. [0043-0052]). 

Response to Arguments
Applicant’s arguments, see Page 9 of Remarks, filed 09/27/2021, with respect to the objections to the specification, drawings, and claims, and to the claim rejections under 35 U.S.C. 112(b) of Claims 7-8 and 10-13 have been fully considered and are persuasive. Therefore, the objections to the specification, drawings, and claims, and the claim rejections under 35 U.S.C. 112(b) of Claims 7-8 and 10-13 (as previously set forth in the Non-Final Rejection mailed 06/25/2021) have been withdrawn. Further, Claims 14 and 15 are no longer being interpreted under 35 U.S.C. 112(f) due to the claim amendments. However, Claims 1, 7-9, and 12-13 are currently objected to due to the claim amendments, and Claim 5 remains rejected under 35 U.S.C. 112(b).

Applicant’s arguments, Pages 9-11 of Remarks, filed 09/27/2021, with respect to the claim rejection of independent Claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Swan et al. (US 2019/0380676 A1, with effectively filed date 06/19/2018, hereinafter Swan).
Regarding Park (WO 2018/056651 A1), Applicant argues that the reference (either alone or in combination with McLaughlin (US 2020/0022678 A1) and/or Barnes (US 2016/0272098 A1)) does not disclose, teach, or suggest the amended recitations of claim 1. [1] Specifically, Applicant argues that Park merely suggests a subject sensor unit that can sense a state of a subject mounted on the chair unit 400, e.g., a body weight, a change in body temperature, or a sudden change in the seating state of the subject, rather than "a gesture of the user" as recited in claim 1, noting that the position movement information is different than a gesture. Applicant further argues that, even assuming, for sake of argument, such position movement information can be reasonably interpreted as a gesture, Park merely subject seating on a chair unit for receiving a diagnosis (e.g., a pregnant woman), rather than a user who will actually use an ultrasound diagnostic apparatus. Therefore, Applicant states that Park fails to suggest "a third sensor configured to detect a gesture of the user" (emphasis added), as recited in claim 1. [2] Applicant further argues that Park merely discusses changing the position of the diagnosis unit 20 according to an input from a user or a preset information, as opposed to "mov(ing) the table from the first position to a second position based on a detection result of the third sensor" which detects "a gesture of the user" (emphasis added), as recited in claim 1. In other words, Applicant argues that Park does not teach or suggest "a third sensor configured to detect a gesture of the user; and wherein the controller is configured to determine a first position of the table based on a detection result of the second sensor and move the table from the first position to a second position based on a detection result of the third sensor" (emphasis added), as recited in claim 1.
Examiner agrees that Park does not explicitly disclose a third sensor configured to detect specifically a gesture of a user, wherein the controller is configured to move the table from the first position to the second position specifically based on a detection result of the third sensor, as recited in Claim 1. However, Claim 1 is now rejected under 35 U.S.C. 103 as being unpatentable over Park (WO 2018/056651 A1) in view of Swan (US 2019/0380676 A1) due to the claim amendments. Examiner emphasizes that in a case where the third sensor (i.e., the operator input 230/camera) of Swan (which can detect a gesture of the user, see Para. [0019] of Swan) is provided in place of the user input device (i.e., the input unit 270) of Park, then the controller of Park would be able to move the table of Park from the first position to the second position based on the gesture detected by the third sensor/operator input 230/camera of Swan, instead of moving the table based on the touch-based input from the user input device/input unit 270 of Park. Examiner further emphasizes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have see, e.g., Para. [0003], lines 4-6, “during some needle procedures, where the care provider cannot stop mid procedure or has no free hands to control the system” and Para. [0019], lines 1-8, “the system 100 includes a number of operator inputs 230 such… a camera to capture gestures, or software-configured controls, such as touch screen controls or the like. The operator inputs 230 allow an operator to change the operating characteristics of the system 100 and to input commands to the system processor 220”). Therefore, the combination of Park and Swan discloses each and every feature of amended independent Claim 1, as well as amended independent Claim 9 for the same reasons as set forth above for Claim 1, and as well as the dependent Claims 3-8 and 12-13 as set forth above.

Applicant's arguments, Page 12 of Remarks, filed 09/27/2021, with respect to the claim rejection of independent Claim 14 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
Regarding Park (WO 2018/056651 A1) and Barnes (US 2016/0272098 A1), Applicant argues that independent Claim 14 is amended to recite, in part, "the regression device is configured to use an elastic force of a torsion spring or a tension spring to move the table to a new position based on an angle of the 
Examiner respectfully disagrees and emphasizes that the combination of Park and Barnes discloses each and every feature of amended independent Claim 14. Specifically, Examiner emphasizes that Barnes discloses a regression device (biasing mechanism 23 within support arm 19 of Barnes), wherein the regression device (23) is configured to use an elastic force of a torsion spring or a tension spring to move the table (table 3 of Barnes) to a new position based on an angle of the table (3) rotated by an external force and a preset angle (see, e.g., Para. [0050], lines 1-15 and Para. [0052], lines 3-17, “the biasing mechanism 23 comprises a spring motor (denoted generally by the reference numeral 37)… As the carrier member 19 is lifted, the spring motor 37 drivingly rotates the lower toothed belt pinion 45 which drives the toothed belt 41 and applies a force to the toothed belt 41 which acts to lift the carrier member 19 and the table 3. The spring motor 37 is preloaded (wound) by the action of pushing the carrier member 19 back into its stowed position at the bottom of the support arm 17”, where the disclosed “action of pushing the carrier member 19 back into its stowed position” corresponds to the claimed external force moving the table to a position, and where the spring motor 37 of the biasing mechanism 23 becomes preloaded by that action, therefore if the table is released from the external/pushing force, the spring motor 37 of the biasing mechanism 23 can return the table 3 and carrier member 19 to its previous position, i.e., at the preset position angle). Therefore, the combination of Park and Barnes discloses each and every feature of amended independent Claim 14, as well as the dependent Claim 15 as set forth above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oh (US 2015/0190115 A1, with publication date 07/09/2015, hereinafter Oh) discloses an ultrasonic imaging device, wherein the main body may include an input portion, and wherein the operation of the ultrasonic imaging device may be controlled through the input portion by a user, and wherein the input portion may include a gesture recognition sensor (e.g., to recognize gestures of a user including movements of a body part) (see, e.g., Para. [0047]). 
McLaughlin (US 2020/0022678 A1, previously cited by the Examiner on 06/25/2021, hereinafter McLaughlin) discloses an ultrasound system, wherein a user interface controller of the ultrasound remote controller can include applicable controls for generating and receiving input by an operator for remotely controlling a main processing console of an ultrasound system, and wherein the user interface controller can include a touch-based display through which an operator can provide touch-based input for remotely controlling a main processing console of an ultrasound system, or wherein the user interface controller can include a camera or other motion detection sensor through which an operator can provide gesture-based input for remotely controlling a main processing console of an ultrasound system (see, e.g., Para. [0039] and [0080]).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI-PHO can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR DEUTSCH/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793